The goods were found, in a damaged condition, in the possession of the Norfolk Southern Company, and his Honor properly held that this raised the presumption that they were injured by the negligence of that company. Mfg.Co. v. R. R., 121 N.C. 514; Mfg. Co., v. R. R., 128 N.C. 284; Meredithv. R. R., 137 N.C. 488. *Page 61 
This presumption was sufficient, standing alone, and in the absence of other testimony, to sustain a verdict in favor of the plaintiff.
If evidence in rebuttal was offered, it was for the jury to determine its weight.
Recognizing this as a correct statement of the law, the Norfolk Southern Company has introduced evidence which, it contends, rebuts the presumption of negligence on its part.
Has it done so? If it has, there is no error in the trial. The evidence is not as full as it ought to have been, and the failure of the Norfolk Southern Company to introduce one of its own employees on the train, to show that there was no accident or collision between Mackey's Ferry and Elizabeth City, ought to have had weight with the jury.
We cannot, however, pass on the sufficiency of the evidence. This is for the jury, and our duty ceases when we inquire whether there was evidence for their consideration. We think there was.
The goods were securely packed and crated at Washington City, and when they reached Elizabeth City the back end of the car was nearly empty, and the furniture was piled in the front end, broken and defaced.
This would indicate that the injury did not occur in the ordinary operation of the train. No one could afford to ship furniture, nor would railroads be willing to accept it for carriage, if such damage usually occurred in the prudent management of their trains.
The plaintiff testified, without objection, that the furniture looked like it had been in a collision.                           (75)
The Norfolk Southern Company offered evidence that the original seal on the car was unbroken, thus explaining its acceptance of the car without protest, and that it received the car on 12 November, and delivered it at Elizabeth City on 13 November, on schedule time.
The car was in the possession of the Coast Line Company from ten to fifteen days, and in the possession of the Norfolk Southern one day, and it had been transported by one from Richmond to Plymouth, and by the other fifty-two miles.
The goods were in a car of the Atlantic Coast Line, and the seals were unbroken.
If there was evidence against the Coast Line Company that the injury was caused by an extraordinary event; that the car was in the possession of this company ten or fifteen days; that it transported the goods from Richmond to Plymouth, a distance of about one hundred and fifty miles; that the goods were delivered at Washington to the Norfolk Southern Railway and arrived at Plymouth in a Coast Line car; and evidence in favor of the Norfolk Southern Company that *Page 62 
it received the car on 12 November and delivered it on 13 November, at Elizabeth City, on schedule time, having possession of the car one day and carrying it fifty-two miles; and that the original seal was unbroken — was it not permissible to contend that the probabilities were greater that the injury occurred while in possession of the Coast Line Company?
There was evidence of these facts, and if, accepting them as true, the probability of injury by the Coast Line Company was more reasonable, it was for the jury to say what inference should be drawn from them. Fitzgerald v.R. R., 141 N.C. 534.
The evidence is not conclusive, and the jury would have been justified in finding that the presumption of negligence raised against the Norfolk Southern had not been rebutted, but we cannot say there was no evidence to support the verdict and judgment.
No error.
(76)